Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In line 1 of claim 4, “the root” should read --a root of the one or more anchors--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bortlein et al. (US 2015/0257882).
Regarding claim 1, Bortlein et al. disclose a device for placement in vessels, appendages, and openings in a body including a frame (30) formed by a plurality of elongate members (33; ¶[0060]) and having a proximal end (top terminal end - Figure 2), a distal end (bottom terminal end - Figure 2), and a longitudinal axis (35), the device comprising: a first body portion (remainder of frame above or proximal to waist portion; alternatively, the remainder of the frame distal or below the waist); a waist portion (convex, curved lower border of groove 45 - Figure 2) angled relative to the longitudinal axis; and one or more anchors (55) arranged along the waist portion between adjacent elongate members of the frame converging at the waist portion (evident from Figure 2).
Bortlein et al. fail to explicitly disclose that the anchors are configured to rotate relative to and toward the longitudinal axis in response to the frame being arranged in a delivery configuration to avoid contact between an anchor tip and a delivery sheath.  However, Bortlein et al. disclose that the frame may be super-elastic and self-expandable (Abstract; ¶[0004], [0060], [0105]) and compressed to a delivery configuration by a delivery sheath (¶[0047], [0060]).  Bortlein et al. further disclose that the anchors may deploy radially outward when delivered (¶[0069]).
Bortlein et al. disclose another feature of their invention (80) having anchoring members (230) which rotate inwardly in response to being constrained by a tubular or sheath-like structure (200) so that they can be controllably self-expanded into a deployed configuration upon being unconstrained by the sheath-like structure (¶[0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the anchoring members (55) inwardly rotatable in response to compression by a delivery sheath as claimed so that they can be controllably self-expanded into a deployed configuration upon being unconstrained by the sheath.  One skilled in the art would recognize that this feature is simple to construct using known means and would allow for easy deployment.
Regarding claim 2, Bortlein et al. disclose that the device further comprises a second body portion (remainder of frame distal to waist) tapering inwardly relative to the longitudinal axis toward the distal end (Figure 1), and wherein the waist portion is arranged between the first body portion and the second body portion (Figure 1), and each of the one or more anchors include a root (base of each anchor 55) arranged at the waist portion (Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the one or more anchors to rotate toward the longitudinal axis at the root as claimed so that the intended straight shape (Figures 2 and 2a) is maintained. 
Regarding claim 3, as seen in Figure 10a, the first body portion or the second body portion includes circumferentially extending row of strut pairs (struts forming cells of groove 45 - Figure 10a) with adjacent strut pairs joining together (at top and bottom of each cell), each of the one or more anchors include a tip (60 or 65)at a distal end.  In addition to the obviousness grounds explained above, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device so that the tips are arranged between the adjacent strut pairs as claimed when compressing the device for deliver as one skilled in the art would recognize that this would allow the device to assume a lower delivery profile verses any configuration where the anchors do not move inwardly to this extent.
Regarding claim 4, Bortlein et al. disclose that the anchors may be angled between 10-55 degrees relative to the longitudinal axis in the deployed configuration (¶[0078]; Figure 2a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed at least a portion the curved roots (lower half of anchors shown in Figure 9a) with this deployment angle in order to maintain the preferred overall anchor deployment angle.  With the obviousness grounds explained above in regard to claims 1 and 3, the root would rotate 
Regarding claim 5, the root of the anchors is located at the waist portion as shown in Figure 1 and elsewhere.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the one or more anchors to rotate toward the longitudinal axis at the waist portion in response to the frame being arranged in the delivery configuration so that they would not have to un-curve or bend in order to assume the straight shape shown for some embodiments; where one skilled in the art would recognize that this would likely require further manufacturing complexity such as requiring an additional shape-memory characteristic.
Regarding claim 6, the waist portion includes a body angle (any angle taken at a tangent to the curved waist) relative to the first body portion and the second body portion, and the body angle facilitates rotation of the one or more anchors in response to the frame being arranged in the delivery configuration (the convex waist would facilitation anchor rotation since it would provide additional room for the anchors to rotate as opposed to a concave or flat shaped waist). 
Regarding claim 7, the body angle is less than 180 degrees in the deployed configuration (evident from Figure 1 and elsewhere; noting that multiple body angles can be taken from the curved waist). See drawing below:


    PNG
    media_image1.png
    675
    640
    media_image1.png
    Greyscale
[AltContent: arc]






Regarding claim 8, the claimed radius does not have any disclosed value or even units of measure.  A radius or radius of curvature can be measured from the curves of the anchor shown in Figure 9a which would clearly be less than the angle shown above.
Regarding claim 9, the device further comprises a second body portion (remainder of frame proximal to or above waist in this interpretation) and wherein a flexibility of the second body portion is less than a flexibility of the waist portion (¶[0052]). 
Regarding claims 10-12, and 14, in addition to the limitations already addressed above, an angle of 20-90 degrees can clearly be drawn from the waist as shown above in regard to claim 7, noting that at least steeper angles, close to but lower than 90 degrees, can clearly be drawn from the curved waist.  The anchors can project outwardly in the deployed configuration (¶[0069]).
Regarding claim 13, the root of each anchor is clearly shown to be at approximately the middle of the device length in Figure 1 and would therefore be approximately 40% of a total device length from the distal end of the frame. 
Regarding claim 15, widths of the adjacent strut pairs (widths between adjacent strut pairs) are reduced adjacent to the at least one anchor as the struts converge at each anchor (Figure 1). 
Regarding claims 16-18, in addition to the limitations already addressed above Bortlein et al. disclose a delivery catheter having a lumen (¶[0047]) but fail to disclose that the catheter body is substantially circular.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter with a circular body since the frame is approximately circular in the deployed state (Figure 11d) and would be approximately circular when evenly compressed into a delivery state.
Regarding claim 19, the delivery catheter, with additional pushing means which are not precluded by the claim, could be used to deliver the frame as claimed in an inverted state so that the anchors deploy as claimed.
Regarding claim 20, the delivery catheter, with additional capturing structures or tools which are not precluded by the claim, would be capable of recapturing the frame from the deployed configuration and rotating the one or more anchors toward the longitudinal axis in response to drawing the frame into the delivery catheter. 
Regarding claim 21, Bortlein et al. disclose the device as described above including the limitations already addressed above and further disclose collapsing the device by loading device into a delivery catheter whereby the one or more anchors move inwardly toward the longitudinal axis (moving the anchors radially inward made obvious as explained above) in response to the frame being arranged within the delivery catheter; and implanting the device within the body by deploying the device from the delivery catheter and expanding the frame to a deployed configuration with the one or more anchors being configured to move radially outward from the longitudinal axis and engage tissue in the body (¶[0005], [0047]). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bortlein et al. (US 2015/0257882) in view of Cooper et al. (US 2015/0351904).
Regarding claims 22 and 23, Bortlein et al. fail to disclose reloading the device as claimed.
Cooper et al. disclose reloading and compressing anchors of a similar device within a catheter after deployment in order to allow for repositioning in case of operator error (¶[0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Cooper et al. to have reloaded and re-implanted the device as claimed in order to reposition the device in case of operator error.



Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eric Rosen at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771